Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This office action is a response to the amendments and remarks filed on 1/13/2021 in which claims 26 – 27, 30 - 52 are pending; Claims 28 – 29 are cancelled; Claims 51 and 52 are new.
This application claims priority to International Application No. PCT/CN2017/081406 filed on April 21, 2017, entitled "NUMEROLOGY CONFIGURATION IN NON-COHERENT JOINT TRANSMISSION",

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 1/14/2021.

Applicant’s Arguments
Applicant notes that Claim 26, as amended, recites subject matter similar to that of now-canceled claim 28; Claim 26 recites "wherein the at least one numerology for the first transmission is the same as the at least one numerology for the second transmission." Applicant argues that neither Sun nor Bala teach this element; Applicant argues that  in previously rejecting claim 28, the Office Action at page 4 cites to paragraph 0061 of Bala which states "As shown in an example in diagram 200, three numerologies may be used by three different types of communications." Bala, para. 0061. The description of three numerologies used by different types of communications is different from, and does not teach or suggest the same numerology for two different transmissions. Applicant argues that for this reason, independent claim 26 is allowable and the remaining claims are likewise allowable.
 
Examiner notes that in the Specification ¶[0020] states; 
In accordance with some embodiments of the disclosure, the term "numerology" is used in consistent with the third Generation Partnership Project (3GPP) TR 38.802 (V2.0.0, 2017-03). For example, a numerology may include at least one of subcarrier space, cyclic prefix length, symbol length. In some embodiments of the disclosure, numerology may include one or more other parameters.  
 
With this broad definition for numerology, Examiner cites Davydov who teaches of coordinated transmission and of processing the NCJT according to the determined one or more numerologies wherein the at least one numerology for the first transmission is the same as the at least one numerology for the second transmission; i.e. ¶ [0052] Scenarios, such as that depicted in FIG. 4, in which a single transmission point identity is shared among multiple distributed transmission points can be advantageous. For example, allocation of resources for reference signals and/or control signals can be based on transmission point identity. A common transmission point identity, therefore, results in common resource allocations. The common resource allocations at different transmission points can avoid collisions between these reference and/or control signals with other information, such as data, from other transmission points in a coordinated transmission scenario.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26 – 27, 30 - 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sun United States Patent 10367566 in view of Bala United States Patent Application 20190150132 in view of Davydov   United States Patent Application 20130244709.
In regards to Claims 26 and 43 Sun teaches of an apparatus for a user equipment (UE), comprising circuitry configured to determine one or more numerologies defined for at least one of different transmission for a non-coherent joint transmission (NCJT) to the UE, the NCJT comprising a first transmission from a first access node and a second transmission from a second access node; Column 01 Row 45  A user equipment (UE) and multiple base stations or transmit points (TPs) may use single-user multiple-input multiple-output (SU-MIMO) layer-specific and codeword-specific communication configurations for non-coherent joint transmissions (NCJT) to the UE. In some examples, two TPs may be configured for NCJT transmissions to the UE, and one or more of the TPs may transmit a set of communications configurations to the UE. The communications configurations may be transmitted in a single downlink control information (DCI) transmission that configures the UE to receive NCJT transmissions as two codewords in a SU-MIMO transmission. 

and process the NCJT according to the determined one or more numerologies; Column 01 Row 47  The UE may receive the DCI, and receive the multiple NCJT transmissions from the two TPs, and demodulate/decode the NCJT transmissions as multiple codewords in a SU-MIMO transmission
¶ [0007]  As a result, the WTRU may determine at least two partitions of bandwidth for wireless communication based on the assignment message, wherein each of the at least two partitions have differing symbol periods, differing subcarrier spacing or both.  Further, the WTRU may assign resource blocks (RBs) of the at least two partitions based on the assignment message, wherein RBs of a partition close in at least one of time resources and frequency resources to an adjacent partition are assigned the lower modulation scheme, and wherein the first codeword is transmitted using assigned RBs.  In an example, a first partition may have a first numerology and a second partition may have a second numerology.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner. One would have been motivated to modify Sun in this manner in order to improve system performance and spectral efficiency.			

Sun discloses the invention substantially as recited above. It may be obvious at the time of the invention to further modify Sun processing the NCJT according to the determined one or more numerologies wherein the at least one numerology for the first transmission is the same as the at least one numerology for the second transmission.  Davydov,    in the same field of endeavor teaches in ¶[0052]  Scenarios, such as that depicted in FIG. 4, in which a single transmission point identity is shared among multiple distributed transmission points can be advantageous. For example, allocation of resources for reference signals and/or control signals can be based on transmission point identity. A common transmission point identity, therefore, results in common resource allocations. The common resource allocations at different transmission points can avoid collisions between these reference and/or control signals with other information, such as data, from other transmission points in a coordinated transmission scenario.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner.
One would have been motivated to modify Sun in this manner so that resources/parameters from different TRP can be coordinated in order to optimize resources	
In regards to Claims 27, 44, and 49, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the circuitry is configured to decode higher layer signaling or Downlink Control Information (DCI) from the first access node to determine the at least one 
 Bala in the same field of endeavor teaches in	 teaches in  ¶ [0006]Specifically, in an example, a wireless transmit/receive unit (WTRU) may map a first set of bits in a first codeword to a higher order modulation scheme and a second set of bits in the first codeword to a lower order modulation scheme. The WTRU may then transmit the first codeword. An eNode-B may then receive the first codeword. Further, the WTRU may determine that data of the first codeword is to be re-transmitted on a second codeword, which may contain the same number of bits as the first codeword. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that numerologies for the first transmission can be readily decoded.
In regards to Claims 30, 45, and 50, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the one or more numerologies comprise more than one numerology, and wherein the circuitry is further configured to decode higher layer signaling or Downlink Control Information (DCI) from the first access node to determine numerologies for the first transmission and the second transmission respectively; Bala in the same field of endeavor teaches in ¶[0097] Using control signaling, such as, for example the DCI, the base station may dynamically signal one or more of the following information to the WTRU or group of WTRUs. For example, information from which the WTRU may determine the coding rate or the transport block size (TBS) may be signaled by the base station.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that one numerology can be communicated diversely.
 
 In regards to Claim 31, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the one or more numerologies comprise a single numerology, and wherein the circuitry is further configured to decode higher layer signaling or Downlink Control Information (DCI) from one or both of the first access node and the second access node to determine the numerology; Bala in the same field of endeavor teaches in ¶[0096] A WTRU or group of WTRUs may be configured semi-statically, for example, via higher layer signaling, with one or more of the following parameters. In an example, a parameter may be a region in the frequency domain, for example, RBs, where a particular modulation type, for example QPSK, may be used. A parameter may be a particular modulation type to use, for example QPSK.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that one numerology can be communicated effectively.

In regards to Claims 32 and 47, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the circuitry is further configured to transmit a report to one or both of the first access node and the second access node to indicate whether the UE supports more than one numerology for the at least one of different transmissions. Bala in the same field of endeavor teaches in ¶ [0105] For example, if the base station signals the MCS for the first set of RBs, the MCS for the second set of RBs, and the RB allocation, the WTRU may determine the number of RBs in the first set, the number of RBs in the second set, and use a pre-defined mapping to determine the transport block size that may be supported by the first set of RBs and the transport block size that may be supported by a second set of RBs to calculate the effective TBS that may be used.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that one or both of the first access node can allocate the UE numerology according to what they support.

In regards to Claims 33 and 46, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the circuitry is further configured to transmit a report to one or both of the first access node and the second access node to indicate whether the UE supports more than one numerology for the at least one of different transmissions for transmission of a first downlink control channel from the first access node and transmission of a second downlink control channel from the second access node to the UE.;  Bala in the same field of endeavor teaches in ¶[0056] The serving gateway 144 may also be connected to the PDN gateway 146, which may provide the WTRUs 102a, 102b, 102c with access to packet-switched networks, such as the Internet 110, to facilitate communications between the WTRUs 102a, 102b, 102c and IP-enabled devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that multiple numerology can be communicated via codewords.

In regards to Claim 34, Sun teaches where the circuitry is further configured to: decode the higher layer signaling from the first access node to determine numerologies for the transmission of the first downlink control channel; and decode the higher layer signaling from the second access node to determine numerologies for the transmission of the second downlink control channel; Bala in the same field of endeavor teaches in Column 15 Row 1  At block 745, the UE 715 may identify the configuration for the PDSCH transmission as a NCJT communication from one or more base stations 705. The UE 715 may, for example, identify one or more spatial layers for a first codeword to be transmitted by the first base station 705-a and one or more spatial layers for a second codeword to be transmitted by the second base station 705-b, based on the DCI. The first base station 705-a and second base station 705-b may transmit NCJTs 750 to the UE 715 that the UE 715 may receive as codewords in a SU-MIMO transmission. At block 755, the UE 715 may demodulate and decode the NCJTs as separate codewords of a SU-MIMO transmission.

In regards to Claim 35, Sun teaches where the one or more numerologies for the transmission of the first downlink control channel and the transmission of the second downlink control channel comprise a single numerology, and wherein the circuitry is further configured to decode the higher layer signaling from one of the first access node and the second access node to determine the numerology; Column 15 Row 1  At block 745, the UE 715 may identify the configuration for the PDSCH transmission as a NCJT communication from one or more base stations 705. The UE 715 may, for example, identify one or more spatial layers for a first codeword to be transmitted by the first base station 705-a and one or more spatial layers for a second codeword to be transmitted by the second base station 705-b, based on the DCI. The first base station 705-a and second base station 705-b may transmit NCJTs 750 to the UE 715 that the UE 715 may receive as codewords in a SU-MIMO transmission. At block 755, the UE 715 may demodulate and decode the NCJTs as separate codewords of a SU-MIMO transmission.

In regards to Claim 36, Sun teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Sun where the one or more numerologies for the first transmission or the second transmission are the same as those for the transmission of the first downlink control channel or the transmission of the second downlink control channel. Bala in the same field of endeavor teaches in ¶[0061]  FIG. 2 is a diagram illustrating an example of in-band use of mixed numerology in a waveform operating in adjacent partitions in a channel bandwidth. As shown in an example in diagram 200, three numerologies may be used by three different types of communications. For example, a first numerology 210 may be used for eMBB and include resource elements, such as resource element 220, which have a first sub-carrier spacing and a first OFDM symbol duration. Further, a second numerology 230 may be used for URLLC and include resource elements, such as resource element 240, which have a second sub-carrier spacing and a second OFDM symbol duration.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that channel bandwidth may be optimized.	
 
In regards to Claim 37, Sun teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Sun where the one or more numerologies for the first transmission or the second transmission are different from those for the transmission of the first downlink control channel or the transmission of the second downlink control channel. Bala in the same field of endeavor teaches in ¶[0065]. Embodiments, examples and solutions described herein may be applied to scenarios with an uneven distribution of SNR within the channel bandwidth, including, but not limited to, mixed numerologies. 
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner to mitigate interference and signal-to-noise (SINR) ratio where the symbols may be degraded.

In regards to Claim 38, Sun teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Sun where the circuitry is further configured to skip processing at least one of the transmission of the first downlink control channel, the transmission of the second downlink control channel, the first transmission and the second transmission, which is associated with a particular numerology, based on a selection rule. Bala in the same field of endeavor teaches in ¶[0113] In another example, some portions of a channel bandwidth may be allocated to transmit additional bits of a codeword. The information bits of a data stream may be encoded and later processed by a rate matching operation which selects certain bits from the output of the channel encoder, where the selected bits may be further processed for transmission...

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner to optimize network resources.

 In regards to Claim 39, Sun discloses the invention substantially as recited above and where selection rule is predefined or is configurable by radio resource control (RRC) signaling; Column 12 Row 62 For example, if the first TP is rank 3 and the second TP is rank 2, the first TP may transmit over antenna ports 7, 8, and 9 while the second TP may transmit over antenna ports 10 and 11. In some examples, a DMRS transmission scheme (e.g., CDM2 or CDM4) may be radio resource control (RRC) configured during a connection establishment between the UE and TPs.

In regards to Claim 40, Sun discloses the invention substantially as recited above and where the one or more numerologies are used for at least one of different layers and different links, wherein a single codeword is used for the NCJT, and wherein Downlink Control Information (DCI) comprises an indicator to indicate numerology for layer 1 to k, an indicator to indicate numerology for layer k+1 to N, value of k, and value of N, wherein N indicates the number of total layers, and wherein k is an integer between 1 and N. Column 03 Row 15   In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the DCI comprises one or more parameters to configure the UE to receive the NJCT from both the first TP and the second TP, or to configure the UE to receive two codewords in two spatial layers from either the first TP or the second TP.

In regards to Claim 41, Sun discloses the invention substantially as recited above and where two codewords are used for the transmissions of the NCJT, and wherein Downlink Control Information (DCI) comprises an indicator to indicate mapping of a codeword to a layer, an indicator to indicate numerology for a first codeword, and an indicator to indicate numerology for a second codeword.  Column 02 Row 03   An apparatus for wireless communication is described. The apparatus may include means for identifying a first portion of a NCJT for transmission from a first TP to a UE, and a second portion of the NCJT for transmission from a second TP to the UE, means for formatting the first portion into a first codeword that may be received at the UE as a first codeword of a SU-MIMO transmission and the second portion into a second codeword that may be received at the UE as a second codeword of a SU-MIMO transmission, and means for transmitting the first portion or the second portion to the UE.
 
In regards to Claim 42, Sun discloses the invention substantially as recited above and where the DCI comprises a codeword swapping flag to swap mapping of the first codeword to a particular layer into mapping of the second codeword to the particular layer;
Column 13 Row 48   The DCI fields 605 may also include a sounding reference signal (SRS) request field 640, that may operate in a similar manner as in legacy configurations. A PDSCH RE mapping and quasi-co-location (QCL) indicator (PQI) field 645 may provide RE mapping and QCL information for each codeword.

In regards to Claims 48, Sun discloses the invention substantially as recited above. It may be obvious to one skilled in the art to modify Sun where the circuitry is further configured to transmit a report to one or both of the first access node and the second access node to indicate whether the UE supports more than one numerology for the. Bala in the same field of endeavor teaches in ¶ [0105] For example, if the base station signals the MCS for the first set of RBs, the MCS for the second set of RBs, and the RB allocation, the WTRU may determine the number of RBs in the first set, the number of RBs in the second set, and use a pre-defined mapping to determine the transport block size that may be supported by the first set of RBs and the transport block size that may be supported by a second set of RBs to calculate the effective TBS that may be used. 
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in this manner so that one or both of the first access node can allocate the UE numerology according to what they support.

In regards to Claims 51 and 52 Sun teaches where the NCJT includes a number of transmissions from a number of access nodes of a radio access network (RAN). See Figure 4

Conclusion;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        



	
	
	
	

.